El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
¿Tiene derecho a recibir los beneficios que otorga nues-tra Ley de Seguridad de Empleo de Puerto Rico(1) el ciuda-dano que presta servicios como jurado?
I
El 5 de octubre de 1994, Reinaldo Castillo Camacho fue seleccionado miembro de un panel de jurados para juzgar el caso Pueblo v. Nelson Ortiz Álvarez y otros, Núm. ADC 93G0015, en el Tribunal Superior, Sala de Aguadilla. El 24 de octubre del mismo año, el tribunal secuestró el jurado por aproximadamente cincuenta (50) días.
Atlantic Telecom, patrono de Castillo Camacho, le ase-guró que continuaría cubierto por el plan médico de la com-pañía y no perdería su antigüedad ni posición mientras sirviese de jurado. No obstante, le informó que no recibiría paga durante dicho término. Por esta razón, Castillo Camacho solicitó beneficios por desempleo bajo la Ley de Se-guridad de Empleo de Puerto Rico.
*96El Negociado de Seguridad de Empleo, a través de su División de Seguro por Desempleo, denegó su pedido. Basó su decisión en la Sec. 4(b)(1) de la Ley de Seguridad de Empleo de Puerto Rico, 29 L.P.R.A. sec. 704(b)(1), a saber, que Castillo Camacho “[n]o estaba apto para trabajar o no estaba disponible para realizar trabajo adecuado ...”. No conforme, Castillo Camacho recurrió ante un árbitro de la División de Apelaciones de dicho negociado. Luego de vista pública, el árbitro confirmó. Concluyó que:
La Ley de Seguridad de Empleo de Puerto Rico dispone que para ser elegible a los beneficios por desempleo, el reclamante debe estar apto y disponible para empleo. El reclamante no cumple con este requisito de ley porque se está desempeñando como jurado en el Tribunal de Aguadilla. Apelación, Apéndice, págs. 15-16.
Castillo Camacho apeló al Secretario del Trabajo y Re-cursos Humanos, quien también confirmó. Acudió entonces en revisión al Tribunal de Primera Instancia, Sala Superior de Aguadilla, el cual revocó.
El Departamento del Trabajo y Recursos Humanos fue en alzada al Tribunal de Circuito de Apelaciones (Hons. Brau Ramírez, Colón Birriel y Feliciano de Bonilla, Jueces). Éste revocó al tribunal de instancia bajo el funda-mento de que la determinación del Negociado de Seguridad de Empleo merecía gran consideración y respeto. Coincidió con el Secretario del Trabajo y determinó que, a tenor con la Sec. 4(b)(1) de la Ley de Seguridad de Empleo de Puerto Rico, supra, debido a que Castillo Camacho se desempe-ñaba como jurado, no cualificaba para recibir beneficios de desempleo.
Contra dicha determinación, Castillo Camacho presentó apelación ante nos. Acogimos el recurso como un certiora-ri(2) y, con el beneficio de los alegatos de las partes, resolvemos.
*97HH l-H
Reiteramos la normativa de que las conclusiones e interpretaciones de los organismos y agencias administrativas especializadas merecen gran consideración y respeto de los tribunales. M & V Orthodontics v. Negdo. Seg. Empleo, 115 D.P.R. 183, 188-189 (1984). La revisión judicial debe limitarse a determinar si actuaron arbitrariamente, ilegal o en forma tan irrazonable que la actuación constituya un abuso de discreción. Franco v. Depto. de Educación, 148 D.P.R. 703 (1999).
Sobre este particular, en South P.R. Sugar Co. v. Junta, 82 D.P.R. 847, 864 (1961), expresamos:
Es norma reiterada de este Tribunal la de merecerle “gran consideración y respeto” las conclusiones e interpretaciones de los organismos administrativos especializados. Colonos de Caña de Santa Juana, Inc. v. Junta Azucarera, 77 D.P.R. 392, 396 (1954) y sentencias allí citadas. Cobra más énfasis esa ac-titud cuando revisamos los fallos de ciertos organismos que tie-nen a su cargo la reglamentación de complejos procesos técni-cos, sociales o económicos. Pero la citada norma no es por sí sola suficiente para enmarcar las relaciones que deben existir entre administradores y jueces en la difícil y a ratos angustiosa tarea de la revisión judicial.
Sin embargo, la deferencia judicial cede cuando el foro administrativo ha errado al aplicar la ley. Reyes Salcedo v. Policía de P.R., 143 D.P.R. 85 (1997).
A la luz de estos sucintos principios, examinemos la ju-ridicidad de la descalificación de Castillo Camacho a reci-bir beneficios de desempleo.
HH HH HH
El Negociado de Seguridad de Empleo fue creado para poner en vigor un estatuto cuya finalidad es “promover la seguridad de empleos facilitando las oportunidades *98de trabajo por medio del mantenimiento de un sistema de oficinas públicas de empleo y proveer para el pago de com-pensación a personas desempleadas por medio de la acu-mulación de reservas”. 29 L.P.R.A. see. 701.
En la consecución de ese fin, la Ley de Seguridad de Empleo de Puerto Rico establece un fondo de desempleo, distinto y separado de todos los dineros o fondos del Estado Libre Asociado de Puerto Rico, sufragado por las contribuciones pagadas por los patronos de acuerdo con los parámetros establecidos en la propia ley. 29 L.P.R.A. see. 710.
El Secretario del Trabajo y Recursos Humanos tiene la obligación de interpretar y administrar el fondo conforme la ley y su primordial objetivo de proteger contra la inseguridad económica y el riesgo del desempleo. En lo pertinente, la exposición de motivos señala:
El desempleo es ... materia de interés e incumbencia general... [p]or tanto, la Asamblea Legislativa declara que los ciudadanos de Puerto Rico necesitan de la adopción de la presente medida, dentro del poder de policía del Estado Libre Asociado de Puerto Rico para el establecimiento y mantenimiento de oficinas públi-cas y gratuitas de empleo y para el proveimiento compulsorio de fondos de reserva para ser usados en beneficio de las perso-nas desempleadas. (Enfasis suplido.). Exposición de Motivos, Ley Núm. 74 de 21 de jimio de 1956, Leyes de Puerto Rico de 1956, págs. 329-331.
Es obvio, pues, que sólo personas desempleadas, que sean elegibles, recibirán sus beneficios. La subsección 4(b)(1) y (2) de la Ley de Seguridad de Empleo de Puerto Rico enumera los requisitos, entre otros, de elegibilidad:
... Un trabajador asegurado no será descalificado para recibir crédito por semana de espera o beneficios por cualquier semana de desempleo a menos que, con respecto a dicha semana, el Director [del Negociado de Seguridad de Empleo] determine que:
(1) No estaba apto para trabajar o no estaba disponible para realizar trabajo adecuado durante dicha semana; o
(2) abandonó un trabajo adecuado voluntariamente y sin *99justa causa .... (Énfasis suplido.) 29 L.P.R.A. sec. 704(b)(1) y (2).
Más adelante, el inciso (s) define “semana de espera” como: “la primera semana de desempleo que ocurra en un año de beneficio(3) en que el trabajador haya cumplido con todos los requisitos de la see. [4 de esta Ley]29 L.P.R.A. sec. 702(s).
Finalmente, el inciso (u) define “semana de desempleo” como:
[C]ualquier semana durante la cual no preste servicios en una semana completa de trabajo y que sus salarios o remuneración por trabajar por cuenta propia sean menores de vez y media la cantidad de su beneficio semanal. 29 L.P.R.A. sec. 702(u).
Es obvio que para recibir beneficios al amparo de esta ley, un trabajador tiene que reunir todas las condiciones de elegibilidad visualizados en la Sec. 4(b) de esta ley, supra, irrespectivo de que estuviese desempleado en cualquier semana, según definido en 29 L.P.R.A. sec. 702(s) y (u). Dicho de otra forma, para cualificar y ser acreedor a recibir los beneficios, el trabajador tiene que cumplir con ambos requisitos: (1) haber abandonado su empleo involuntariamente y con justa causa, y (2) estar apto y disponible para trabajar. Por ende, si un trabajador no reúne uno de estos requisitos, queda descalificado. ¿Cumple Castillo Camacho ambos requisitos?
IV
La interrogante implica ver primeramente si abandonó su empleo involuntariamente y por justa causa.
*100El servicio de jurado es una de las “cargasprivilegios” que en una democracia la administración de justicia impone a la ciudadanía. Se trata de un mandato de ley a todos los que posean las cualificaciones requeridas. Los ciudadanos tienen la obligación pública de brindar su tiempo, dedicación y juicio para el beneficio de toda la sociedad. Por ello, su prestación no es un derecho o privilegio renunciable. La obligación de comparecer ante el tribunal en calidad de jurado es bajo apercibimiento de desacato. Art. 205 del Código de Enjuiciamiento Criminal, 34 L.P.R.A. see. 639.
No obstante, un ciudadano puede ser relevado al amparo de las Reglas 106 y 108 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. La Regla 106, supra, enumera quiénes, debido a la naturaleza de sus profesiones, están exentos; la Regla 108, supra, dispone que el tribunal deberá dispensar a los que corrieren peligro de grave daño o ruina de su propiedad, o la propiedad bajo su custodia, o debido al estado de su salud o enfermedad o muerte de algún miembro de su familia.
Vemos, pues, que aparte de las exenciones dispuestas por la Regla 106 de Procedimiento Criminal, supra, la Regla 108 de Procedimiento Criminal, supra, obliga al tribunal a dispensar de servir como jurado a toda persona que pueda demostrar que, no obstante los honorarios que ha de recibir, el servicio de jurado le causaría un grave daño patrimonial o económico.
En ausencia de una solicitud de dispensa al tribunal por parte de Castillo, tenemos que concluir que éste abandonó su empleo involuntariamente y con justa causa. Cumple, pues, el primer requisito para cualificar y recibir beneficios de desempleo.
*101V
¿Estaba apto y disponible para trabajar?
Castillo Camacho postula que el Tribunal de Circuito de Apelaciones erró, pues la ley debe interpretarse de manera que provea protección al mayor número de empleados po-sibles, y que él estaba “apto y disponible para trabajar”, pues , dicha frase debe interpretarse como “aquella persona que está capacitada y que se encuentra en un ánimo favorable para realizar una tarea”. Apelación, pág. 4.
Coincidimos en que la propia ley dispone que “será liberalmente interpretad [a] para cumplir su propósito de promover la seguridad de empleos ... y proveer para el pago de compensación a personas desempleadas por medio de la acumulación de reservas”. 29 L.P.R.A. see. 701. Sin embargo, ello no significa que deba interpretarse de manera que se le reconozca beneficios a quienes no cualifican.
La respuesta a la interrogante planteada reside en de-terminar el significado de estar “apto y disponible para trabajar”. Desafortunadamente, la ley no nos provee tal definición. Tampoco la hemos encontrado en el Reglamento del Negociado de Seguridad de Empleo. En ausencia de esas guías, recurrimos, entonces, a las reglas de herme-néutica en materia estatutaria.
La primera dispuesta en el Art. 15 del Código Civil, .31 L.P.R.A. sec. 15, dispone:
Las palabras de una ley deben ser generalmente entendidas en su más corriente y usual significación, sin atender dema-siado al rigor de las reglas gramaticales, sino al uso general y popular de las voces.
A tal efecto, como técnica analítica judicial, de ordinario acudimos al diccionario como fuente confiable para determinar el significado de una palabra. Vázquez *102Negrón v. E.L.A., 109 D.P.R. 19, 24 (1979). El Diccionario de la Lengua Española, define así las palabras “apto” y “disponible”:
apto, ta. (Del lat. aptus.) adj. Idóneo, hábil, a propósito para hacer alguna cosa. Diccionario de la Lengua Española, 21ra ed., Madrid, Ed. Espasa-Calpe, 1992, pág. 123.
disponible. (De disponer.) adj. Dícese de todo aquello de que se puede disponer libremente o de lo que está pronto para usarse o utilizarse.... Dícese de la persona libre de impedi-mento para prestar servicios a otra u otras. Diccionario de la Lengua Española, op. cit., pág. 539.
Una simple lectura de dichas definiciones revela que “un trabajador apto y disponible para trabajar” es el que esté capaz y dispuesto a ocupar un puesto tan pronto esté disponible. No es suficiente que la persona se encuentre mentalmente en “ánimo favorable para realizar una tarea” (Apelación, pág. 4), según arguye Castillo Camacho. Es necesario trascender lo mental, esto es, que la persona no tenga obstáculo físico para aceptar el empleo.
Castillo Camacho pertenecía a un panel de jurados ju-dicialmente secuestrado por cincuenta (50) días. Evidente-mente, durante ese período no había forma de que pudiese aceptar un empleo, de haber estado disponible. No pode-mos perder de vista, además, que a pesar de que rio recibía su salario, Castillo Camacho tenía reservado su empleo con Atlantic Telecom.
Concluimos, pues, que no estaba “apto y disponible” para trabajar. No cumple con el segundo requisito enume-rado previamente y, por ende, no cualifica para recibir los beneficios de la Ley de Seguridad de Empleo de Puerto Rico.
HH >
Mas allá de este análisis, concluir lo contrario resultaría en la utilización del fondo de desempleo para el *103pago de los jurados. Ello sería contrario al propósito de la ley de facilitar oportunidades de empleo a personas desem-pleadas mediante el pago de beneficios durante períodos de desempleo y manteniendo oficinas públicas de empleo.
Nótese que Castillo Camacho nunca solicitó ser rele-vado de su obligación de servir como jurado por ninguna de las razones mencionadas en la ley y la jurisprudencia, en-tre éstas, que el servicio como jurado habría de causarle un impacto económico severo. Debemos asumir que no cualifi-caba bajo ninguna de las exenciones y tenía, por tanto, la obligación estatutaria de servir.
Por último, cabe recordar que el servicio de jurado es un servicio remunerado. El Art. 2 de la Ley Núm. 31 de 9 de junio de 1969 (34 L.P.R.A. see. 752) dispone respecto a los honorarios de los jurados, lo siguiente:
Se autoriza al Juez Presidente del Tribunal Supremo de Puerto Rico para que, considerando las cantidades disponibles en presupuesto y otros factores esenciales, promulgue regla-mentos fijando los tipos de honorarios, incluyendo dietas y mi-llaje, para los testigos y jurados que comparezcan ante los tribunales de justicia de Puerto Rico; Disponiéndose, que dichos honorarios no serán menores de veinte (20) dólares por día de servicio; además se dispone un mínimo de veinticinco (25) dó-lares por comparecencia diaria para los ciudadanos residentes de los municipios de Vieques y Culebra.
Por los fundamentos expuestos, se dictará sentencia para confirmar al Tribunal de Circuito de Apelaciones.
El Juez Asociado Señor Rivera Pérez emitió una opinión de conformidad. El Juez Asociado Señor Fuster Berlingeri concurrió con el resultado sin opinión escrita. El Juez Aso-ciado Señor Rebollo López disintió con una opinión escrita.
*104— O —
Opinión de conformidad emitida por el Juez Asociado Se-ñor Rivera Pérez.
La mayoría de este Tribunal concluye correctamente que un empleado seleccionado para servir como jurado no es elegible para recibir los beneficios de la Ley de Seguri-dad de Empleo de Puerto Rico,(1) durante el período que cumple con dicha obligación. No obstante, por entender la gran importancia que tiene esta situación, y con el propó-sito de enfatizar ciertos aspectos, emitimos por escrito nuestra opinión.
I
Con los objetivos de llevar justicia hacia la clase obrera, restituir el equilibrio de la economía de Puerto Rico, man-tener el estándar de vida a un nivel razonable, evitar el perjuicio y sufrimiento que trae consigo el desempleo, por razón de la mecanización y continuar aumentando, en tér-minos generales, el bienestar de todos los puertorriqueños, la Asamblea Legislativa aprobó la Ley de Seguridad de Empleo de Puerto Rico.(2) Para cumplir con los propósitos principales de esta ley, de promover la seguridad de em-pleos facilitando las oportunidades de trabajo, y proveer para el pago de compensación a personas desempleadas por medio de la acumulación de reservas,(3) se adoptan unos métodos apropiados para reducir al mínimo el auge del desempleo y las graves consecuencias sociales de *105ésté.(4) Así, se establecen unas oficinas públicas y gratuitas de empleo, con el fin de desarrollar las destrezas del tra-bajador desempleado y, a su vez, limitar el perjuicio y el sufrimiento que trae consigo el desempleo.(5) Además, se establece un fondo de reserva para ser usado en beneficio de las personas desempleadas. Es un fondo especial dis-tinto y separado de todos los dineros o fondos del Estado Libre Asociado de Puerto Rico.(6)
Para que un trabajador pueda disfrutar de los beneficios que se conceden mediante la Ley de Seguridad de Empleo de Puerto Rico, éste tiene que cumplir dos (2) requisitos, a saber: (1) estar desempleado y (2) ser elegible para recibir los beneficios.(7) Por lo tanto, antes de analizar si una persona es elegible para recibir los beneficios de esta ley, se debe determinar si la persona está desempleada.
En la cúspide de todas las garantías constitucionales que tienen los ciudadanos se encuentra el derecho a ser juzgado en todo caso de delito grave por un jurado.(8) Tanto la Constitución de Estados Unidos,(9) como la de Puerto Rico,(10) garantizan este derecho. La esencia del rol del ju-rado en nuestro sistema le atribuye la calidad de parte integrante de la administración de la justicia.(11) Obvia-mente, un empleado que es llamado a servir como jurado, no debe ser clasificado como desempleado durante el pe-ríodo que cumple con dicha función, por lo que hace inne-*106cesario el análisis sobre si es elegible para los beneficios de desempleo.
La Asamblea Legislativa ha atendido mediante legisla-ción la situación de una persona que está desempeñando sus funciones como empleado y es requerida por un tribunal para que actúe como jurado por un determinado lapso. Dichos estatutos se han limitado a la inmediata reinstala-ción al puesto o empleo(12) o a exigir responsabilidad civil al patrono que despida o instale en una plaza de inferior categoría, status o retribución a un trabajador por éste ha-ber servido de jurado(13) Incluso, se provee para que el tiempo que una persona sirva como jurado, pueda cargar ese tiempo a su licencia regular de vacaciones(14) En cuanto al aspecto de la compensación, la ley autoriza al Juez Presidente del Tribunal Supremo de Puerto Rico a emitir normas para fijar los tipos de honorarios, incluidos la dieta y el millaje, para los jurados que comparezcan ante los tribunales(15) Esta compensación se provee tomando en consideración las cantidades disponibles en el presupuesto de la Rama Judicial.(16)
Es evidente que la Asamblea Legislativa no considera que un empleado que es llamado a servir como jurado, sea considerado como desempleado durante el tiempo que cum-ple su obligación y, en consecuencia, pueda participar de los beneficios que provee la Ley de Seguridad de Empleo de Puerto Rico. Según se desprende de ésta, de su exposición de motivos y de su historial legislativo, resulta evidente que la situación de autos no es la que se quiso remediar mediante este estatuto. No podemos, en vías de resolver *107esta situación, permitir que se utilice el fondo de desem-pleo para el pago de los jurados.
Aun cuando entendemos la difícil situación por la cual pueden pasar aquellos empleados que son llamados a ser-vir de jurado, ya sea económica o de otra índole, el Tribunal Supremo no es el foro adecuado para corregir tal situación. La formulación de política pública sobre tal aspecto le co-rresponde a los poderes políticos electos por el Pueblo, no a este Tribunal. El respeto a la separación de poderes, con-tenido en nuestra Constitución, nos impide tal actuación.
Por los fundamentos antes expuestos, emitimos por es-crito voto de conformidad con la Opinión del Tribunal.
— O —

 Ley Núm. 74 de 21 de junio de 1956, según enmendada, 29 L.P.R.A. see. 701 et seq.


 En virtud del Art. 3.002 de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22i), según enmendada por la Ley Núm. 248 de 25 de diciembre de 1995, el recurso apropiado es el certiorari, no la apelación.


 Un “año de beneficio” se define como:
“[E]l período de cincuenta y dos (52) semanas consecutivas comenzando con el domingo de la semana en que esa persona presenta una solicitud para que se d[et]ermine su condición de asegurado; siempre y cuando, que en relación con esa semana la persona no tenga vigente un año de beneficios previamente establecido.” 29 L.P.R.A. sec. 702(d).


 Ley Núm. 74 de 21 de junio de 1956, según enmendada, 29 L.P.R.A. see. 701 y ss.


 8 Diario de Sesiones de la Asamblea Legislativa (Ordinaria), T. 3, pág. 1534 (1956).


 Sec. 1, Ley Núm. 74 de 21 de junio de 1956, según enmendáda, 29 L.P.R.A. see. 701.


 Véase Exposición de Motivos, Ley Núm. 74 de 21 de junio de 1956, Leyes de Puerto Rico, pág. 329.


 Diario de Sesiones (Ordinaria), supra, págs. 1511 y 1517-1540.


 Sec. 10 de la Ley Núm. 74, supra, 29 L.P.R.A. sec. 710.


 Dispone la See. 3 de la Ley de Seguridad de Empleo de Puerto Rico, supra, 29 L.P.R.A. sec. 703, en lo pertinente, lo siguiente:
“(a) Pago de beneficio. — Se pagarán beneficios del fondo a trabajadores que es-tén desempleados y sean elegibles a beneficios.”


 O.E. Resumil, Derecho Procesal Penal, New Hampshire, Equity Publishing Co., 1990, T. I, pág. 67.


 Enmienda VI de la Constitución de Estados Unidos, L.P.R.A., Tomo 1.


 Art. II, Sec. 11, Const. E.L.A., L.P.R.A., Tbmo 1.


 Resumil, op. cit., citando a I. Betancourt, Los Derechos del Acusado, San Juan, Imprenta Graficart Corporation, 1975, págs. 78-79.


 Ley Núm. 87 de 26 de junio de 1964 (29 L.P.R.A. sec. 152(a) y (b)).


 Ley Núm. 22 de 23 de mayo de 1984 (29 L.P.R.A. sec. 152(c) y (d)).


 29 L.P.R.A. sec. 152(c).


 Ley Núm. 31 de 9 de junio de 1969 (34 L.P.R.A. see. 752); Reglamento Fijando Tipos de Honorarios, Gastos de Viajes y Dietas para Jurados y Testigos, según enmendado, 4 L.P.R.A. Ap. X.


 íd.